Citation Nr: 0515355	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-20 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of basic eligibility for Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. Tierney, Counsel




INTRODUCTION

The veteran alleges he had active service during World War 
II.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, dated in September 2003, that 
denied the veteran's request to reopen his previously denied 
claim of basic eligibility for VA benefits.  The denial was 
duly appealed and the case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.

The issue of basic eligibility for VA benefits was previously 
denied by the RO in an unappealed rating decision in February 
1949.  In June 2003, the appellant filed his current 
application to reopen his claim to establish basic 
eligibility for VA benefits.  The Board notes that 38 C.F.R. 
§ 3.156 was recently amended, and that the standard for 
finding new and material evidence has changed.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a).  The change in the law is applicable to the claim 
on appeal.  Thus, the question for Board consideration is 
whether new and material evidence has been received to 
establish basic eligibility to VA benefits under the standard 
of review in effect on and after August 29, 2001.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  In an unappealed rating decision in February 1949, the RO 
denied the appellant's claim of basic eligibility for VA 
benefits because he was not shown to have had recognized 
guerrilla service, nor was he shown to be a member of the 
Philippine Commonwealth Army, in the service of the Armed 
Forces of the United States.  

2.  Evidence submitted since the unappealed February 1949 RO 
rating decision is cumulative in nature and not probative of 
the issue at hand and, when viewed in the context of all the 
evidence of record, both new and old, does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted since the unappealed February 1949 rating 
decision denying the appellant's claim of basic eligibility 
for VA benefits, is not new and material and the appellant's 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.160(d), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an unappealed rating decision in February 1949, the RO 
denied the appellant's claim of basic eligibility for VA 
benefits because information from the service department in 
January 1949 showed that he had no recognized guerrilla 
service, nor was he shown to be a member of the Philippine 
Commonwealth Army, in the service of the Armed Forces of the 
United States.  

In June 2003 , the appellant submitted an application to 
reopen his claim of entitlement to basic eligibility for VA 
benefits.  

Evidence received in support of the appellant's application 
to reopen his claim  included a separation certificate, 
issued by the Philippine Army, dated in February 1946, 
showing the appellant served from January 1946 to February 
1946.  The certificate indicates the veteran served with the 
4th Repl. Co. 3rd Repl. Bn. and was honorably discharged 
because of physical disability.  Also submitted are an 
enlistment examination, dated in January 1946, and an 
affidavit for Philippine Army personnel.  

The appellant also provided an affidavit, signed by FCA and 
FVV, noting personal knowledge that the veteran served from 
August 1943 to March 1945 with the 1st Tarlac Regiment, 2nd 
Battalion, E Company, PTMD, Moncada, Tarlac.  He was then 
noted to have enlisted in March 1945 in the Province of 
Rizal, APO 75, and recognized as a guerilla.  From March 1945 
to January 1946 he was with the U.S. Army (Commonwealth Army 
of the Philippines) attached to the 127th Infantry, 32nd 
Division, Baguio, Mountain Province.  He participated in the 
Mountain Province Campaign in June 1945.  In January 1946 he 
enlisted with the 4th Replacement Company, 3rd Replacement 
Battalion, APO 75 at Camp Murphy, Rizal.  Finally in February 
1946, he was given an honorable discharge.

A November 1990 document shows that the veteran name is not 
carried in the "Approved Revised Reconstructed Grla Roster 
of 1948 (GVS)."  This was apparently provided by a 
Philippine government office and is signed by the Assistant 
Adjutant General.

The appellant has also submitted his completed DD Form 149, 
Application for Correction of Military Record, as well as 
letters from the National Personnel Records Center (NPRC), 
dated in November 2004, several letters from the Dept. of the 
Army, Army Review Boards Agency, dated in September 2004 and 
February 2005, and the Dept. of the Air Force, DoD 
Civilian/Military Service Review Board, dated in March 2005.  
These letters generally note a lack of jurisdiction and refer 
the appellant to various other agencies for resolution of his 
request for recognition of his service during World War II as 
a guerilla.  He notes that his name was not carried in the 
approved revised reconstructed guerilla roster of 1948.

Duties to Notify & to Assist

There was a significant change in the law prior to this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West.2002)).  VA has issued final regulations to implement 
these statutory changes. See 66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001), codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the appellant under the VCAA have been 
fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  In April 2004, the 
RO formally notified the appellant of the VCAA of 2000 with 
respect to the issue on appeal.  After the appellant 
submitted a completed application for benefits, the RO 
informed him that he must secure a certification from the 
service department of his alleged service.  He was then 
informed by the March 2004 Statement of the Case, April 2004 
letter, and July 2004 Supplemental Statement of the Case that 
the service department had determined that he did not have 
the required military service for VA benefits.  Such notice 
sufficiently placed him on notice of what evidence could be 
obtained by whom and of his responsibilities if he wanted 
such evidence to be obtained by VA.  Id.  Thus, the appellant 
was informed of his responsibilities in development of the 
claim, and VA's responsibilities, which the RO fulfilled.  He 
was notified and made aware of the evidence needed to 
substantiate his claim and the avenues through which she 
might obtain such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A.  The RO has obtained a certification from the service 
department, which is determinative and unfavorable to his 
claim. As discussed below, the VA is bound in this case by 
the finding of the NPRC that the appellant' had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  Absent the required certification of service from 
the service department, which is determinative as a threshold 
matter in the present case, there is no reasonable 
possibility that further development of the claim by VA would 
substantiate the claim.  Nor, in the context of the law that 
applies to this case, is there any indication in the record 
that there is any evidence that could substantiate the claim 
that has not been obtained.  The appellant has had an 
opportunity to respond with additional evidence or argument 
on this ground for denying his claim.  He has neither come 
forward with appropriate evidence nor is there any reasonable 
possibility that such evidence exists.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the claimant to proceed to adjudicate the 
claim on the current record. Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board recognizes that the initial RO determination was 
made in September 2003, and after November 9, 2000, the date 
the VCAA was enacted.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Complete compliance of VCAA notice to the 
appellant was given before the RO transferred the appeal to 
the Board for appellate consideration.  The content of the 
notice fully complied with the requirements of 38 U. S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit all evidence and 
argument in support of his claim, and to respond to the VCAA 
notice.  

The VCAA only requires that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, supra.  Here, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, the VA General Counsel has held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 
2004).

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 38 
C.F.R § 3.159(d)). The RO took appropriate steps to attempt 
to verify the appellant's alleged period of active service 
and no other development is warranted because the law, and 
not the evidence, is dispositive in this case.  VA is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, 
any deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See also Valiao v. Principi, 17 Vet. App. 229 (2003).

Any error in the sequence of events is not shown to have any 
effect on this case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005).  The enactment of the VCAA has no material effect on 
adjudication of the claim currently before the Board.  The 
law, not the evidence, controls the outcome of this appeal 
(see Sabonis v. Brown, 6 Vet. App. 426 (1994)).  In Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation.  See 
also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002) (the veteran did not 
serve on active duty during a period of war and was not 
eligible for non-service-connected pension benefits; because 
the law as mandated by statute, and not the evidence, is 
dispositive of the claim, the VCAA is not applicable).

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A.   
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  
38 C.F.R. 
§ 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004) (standard of review in effect on 
and after August 29, 2001). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  In accordance with the CAVC ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), the Board is obligated to 
address the issue of new and material evidence regardless of 
whether the RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under  
38 C.F.R. § 3.156(a), the case will be decided on the merits.  
Williamson v. Brown, 8 Vet. App. 263 (1993).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 247 (1999).

Additional Applicable Law and Regulations

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2004).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) 
(2004).  "Active military, naval, and air service" includes 
active duty. "Active duty" is defined as full- time duty in 
the Armed Forces. 38 C.F.R. § 3.6(a)-(b) (2004).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1 (2004).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall be deemed to have 
been active military, naval, or air service for only certain 
specified purposes.  38 U.S.C.A. § 107(a); 38 C.F.R. 
§§ 3.40, 3.41 (2004).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate. 
38 C.F.R. § 3.203(a) (2004).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203 (2004).  With regard 
to Philippine service, certifications by the service 
department will be accepted as establishing periods of 
recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. §§ 3.40, 
3.41 (2004).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "CAVC") has held that a service department 
determination as to an individual's service shall be binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992).
Analysis

The appellant seeks to reopen the claim to establish basic 
eligibility to VA benefits previously denied by the RO in 
February 1949.  

The evidence outlined above, received in support of the claim 
is essentially cumulative in nature and refers to historical 
data and argument that was previously considered by the RO.  
Importantly, the record contains verification from the 
service department in January 1949 showing that the appellant 
had no recognized guerrilla service, nor was he shown to be a 
member of the Philippine Commonwealth Army, in the service of 
the Armed Forces of the United States.  

CAVC has held that a service department determination as to 
an individual's service shall be binding on VA.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Therefore, inasmuch 
as the U.S. service department's determination regarding the 
service of the appellant is binding on VA, the Board must 
conclude that the appellant was not a "veteran" for 
purposes of entitlement to VA benefits, and that the claim 
for entitlement to VA benefits based on such service must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

There is no evidence or contention that the service as 
verified is erroneous in such a way as to warrant a further 
request to the service department to verify or recertify 
additional military service; i.e., there is no indication or 
contention that the name of the appellant's husband was 
misspelled or that the wrong service number was used when 
verification was made.  See Sarmiento v. Brown, 7 Vet. App. 
80 (1994).  Moreover, the joint affidavit from alleged former 
service comrades is of no probative value in view of the lack 
of corroborating service department records.  

Therefore, the added evidence submitted since the respective 
unappealed VARO rating decision is cumulative in nature, is 
not probative of the issues at hand and, when viewed in the 
context of all the evidence of record, both new and old, does 
not raise a reasonable possibility of substantiating the 
claim on appeal.

Accordingly, the appellant's claim of basic eligibility for 
VA benefits is not reopened.  38 C.F.R. § 3.156(a) under the 
standard of review in effect on and after August 29, 2001. 


ORDER

New and material evidence to reopen a claim of basic 
eligibility for VA benefits not having been received, the 
appeal is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


